Citation Nr: 1104100	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension, 
claimed as secondary to service-connected diabetes mellitus, type 
II.

2.  Entitlement to a compensable rating for service-connected 
generalized anxiety disorder with depressive features, formerly 
conversion reaction.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 
1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from August 2005 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA), San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO), which inter alia denied 
service connection for arterial hypertension, granted service 
connection for generalized anxiety disorder with depressive 
features (formerly conversion reaction), and assigned a 
noncompensable rating.  The Veteran disagreed with such denial 
and his rating and subsequently perfected an appeal.  

In May 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  Further, in June 2007, the Veteran 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  Copies of the hearing transcripts are of record and have 
been reviewed.     

The Board issued a decision in March 2008, in which it denied 
entitlement to service connection for arterial hypertension.  The 
Board also denied entitlement to a compensable rating for 
service-connected generalized anxiety disorder with depressive 
features.  

The Veteran appealed the Board's March 2008 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a February 2010 
Memorandum Decision, the Court vacated and remanded the Board's 
March 2008 decision concerning the claims for entitlement to 
service connection for arterial hypertension and entitlement to a 
compensable rating for service-connected generalized anxiety 
disorder.  The Court's bases for remand included failure by VA to 
fulfill its duty to assist by not obtaining private treatment 
records identified by the Veteran during the June 2007 Board 
hearing regarding the Veteran's treatment for his service-
connected generalized anxiety disorder, and reliance by the Board 
on an inadequate medical examination with medical opinion that 
did not include a complete rationale for the negative opinion and 
failed to include a complete opinion regarding the Veteran's 
secondary service connection claim for arterial hypertension.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks service connection for arterial hypertension 
and a compensable rating for his service-connected generalized 
anxiety disorder with depressive features.  Although the Board 
regrets the delay, review of the record reflects that additional 
development is necessary prior to analyzing the claims on the 
merits.  

As noted, in its February 2010 Memorandum Decision, the Court 
vacated the Board's March 2008 denial of service connection for 
arterial hypertension because the Board relied on an inadequate 
medical examination with medical opinion that did not include a 
complete rationale for the negative opinion and failed to include 
a complete opinion regarding the Veteran's secondary service 
connection claim for arterial hypertension.  

Review of the record reveals that the Veteran was provided with a 
VA examination regarding the etiology of his arterial 
hypertension disability.  See July 2005 VA Hypertension 
Examination Report.  Although the examiner provided an opinion 
regarding the etiology of the Veteran's arterial hypertension 
disability, the Board finds that such opinion is incomplete.  In 
this regard, although the examiner opines that the "Veteran's 
arterial hypertension is not likely related to his service-
connected diabetes mellitus," the examiner failed to opine 
whether the Veteran's arterial hypertension "was aggravated by" 
his service-connected diabetes mellitus.  In addition, in forming 
a negative opinion, the examiner relied on the lack of renal 
involvement and that the Veteran "was diagnosed with 
hypertension in 1998 and with diabetes mellitus afterwards in 
1999;" however, statements from the Veteran including other 
evidence of record indicates that hypertension did not predate 
diabetes mellitus and may have existed prior to or was diagnosed 
at the same time as diabetes mellitus.  See July 2005 VA 
Genitourinary Examination Report (noting onset of diabetes 
mellitus in 1998); May 2006 DRO Hearing Transcript.  Thus, the 
examiner failed to provide a complete rationale for the negative 
nexus opinion.  See July 2005 VA Hypertension Examination Report.  
Therefore, the Board finds such examination inadequate to decide 
the service connection claim for arterial hypertension.  As 
such, a new VA examination is necessary to ascertain whether the 
Veteran's arterial hypertension disability is related to, 
proximately due to, or aggravated by the service-connected 
diabetes mellitus disability.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).       

Further, in its February 2010 Memorandum Decision, the Court 
vacated the Board's March 2008 denial of a compensable rating for 
service-connected generalized anxiety disorder because VA failed 
to obtain private treatment records identified by the Veteran 
during the June 2007 Board hearing regarding the Veteran's 
treatment for his service-connected generalized anxiety disorder.  

Review of the evidence of record and the Veteran's testimony 
indicates that he received and continues to receive private 
treatment for his psychiatric disability from Dr. R. Cervantes.  
See June 2007 Board Hearing Transcript; February 2010 Memorandum 
Decision.  The claims folder does not contain any treatment 
records from Dr. R. Cervantes, and such records identified by the 
Veteran may support his increased rating claim for the service-
connected generalized anxiety disorder with depressive features.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's private treatment records from Dr. R. 
Cervantes should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his service-connected 
generalized anxiety disorder disability, 
including private psychiatric treatment 
from Dr. R. Cervantes (identified by the 
Veteran in the June 2007 Board Hearing 
Transcript).  The Veteran should be 
allowed the opportunity to submit these 
records himself or to provide VA 
authorization to obtain any records so 
identified.  Any additional medical 
records so obtained should be associated 
with the Veteran's VA claims folder.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the current nature and 
severity level of his service-connected 
generalized anxiety disorder with 
depressive features disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

Specifically, the examiner is requested to 
note all clinical manifestations of the 
Veteran's service-connected generalized 
anxiety disorder with depressive features, 
and provide an opinion concerning the 
degree of occupational and social 
impairment resulting from the Veteran's 
service-connected generalized anxiety 
disorder with depressive features, or, if 
this is not possible, the examiner should 
explain why it is not possible.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The Veteran should also be provided a 
new VA examination regarding his arterial 
hypertension disability.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the arterial 
hypertension disability is related to, 
proximately due to, or aggravated by 
the Veteran's service-connected diabetes 
mellitus disability.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.  

4.  Upon completion of the above-requested 
development, the AMC/RO should readjudicate 
the Veteran's service connection claim and 
increased rating claim, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including Rice v. Shinseki, 22 
Vet. App. 447 (2009).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



